     Case 3:20-cv-02013-H-JLB Document 21 Filed 03/04/21 PageID.924 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                         UNITED STATES DISTRICT COURT
12                      SOUTHERN DISTRICT OF CALIFORNIA
13
14   ISLANDS RESTAURANTS, LP a                         Case No.: 3:20-cv-02013-H-JLB
     Delaware Limited Partnership; and CFBC,
15
     LLC, a California Limited Liability               ORDER:
16   Company,
                                     Plaintiffs,       (1) ORDERING THE PARTIES TO
17
                                                       FILE A REVISED VERSION OF
18   v.                                                THE COMPLAINT
19   AFFILIATED FM INSURANCE
     COMPANY, a corporation; and DOES 1                (2) SUBMITTING DEFENDANT’S
20   through 50, inclusive,                            MOTION FOR JUDGMENT ON THE
                                                       PLEADINGS
21                                 Defendants.
22
23
24
           On September 15, 2020, Plaintiffs Islands Restaurants, LP and CFBC, LLC
25
     (“Plaintiffs”) filed a complaint against Defendant Affiliated FM Insurance Co.
26
     (“Defendant”) in the Superior Court of California, County of San Diego. (Doc. No. 1-2.)
27
     On October 14, 2020, Defendant removed the action to this Court. (Doc. No. 1.) On
28

                                                   1
                                                                              3:20-cv-02013-H-JLB
      Case 3:20-cv-02013-H-JLB Document 21 Filed 03/04/21 PageID.925 Page 2 of 2



 1   January 29, 2021, Defendant filed a motion for judgment on the pleadings. (Doc. No. 15.)
 2   Plaintiffs filed a response in opposition to Defendant’s motion on February 23, 2021. (Doc.
 3   No. 19.) On March 1, 2021, Defendant filed a reply. (Doc. No. 20.)
 4         A hearing on the motion is currently scheduled for March 8, 2021 at 10:30 am. (Doc.
 5   No. 15.) The Court, pursuant to its discretion under Local Rule 7.1(d)(1), determines the
 6   matter is appropriate for resolution without oral argument, submits the motions on the
 7   parties’ papers, and vacates the hearing.
 8         In addition, the copy of Plaintiffs’ state court complaint submitted to the Court
 9   appears to be missing exhibits that the complaint references. (See e.gs., Doc. No. 1-2 at ¶
10   122 (referencing Exhibit 6, an 85-page response letter, which does not appear in the
11   complaint attached); id. at ¶¶ 158-59 (referencing Exhibit 18, which also does not appear
12   to be attached).) The parties also reference these exhibits in their moving papers. (See,
13   e.gs., Doc. No. 15 at 3 (citing Exhibit 18); Doc. No. 19 at 17 (same).) The Court therefore
14   orders the parties to file either (1) a revised version of the complaint with all its exhibits
15   attached or (2) a notice explaining that the complaint filed with the Court is a complete
16   copy of Plaintiffs’ state court complaint on or before March 8, 2021.
17         IT IS SO ORDERED.
18   DATED: March 4, 2021
19
                                                    MARILYN L. HUFF, District Judge
20                                                  UNITED STATES DISTRICT COURT
21
22
23
24
25
26
27
28

                                                   2
                                                                                  3:20-cv-02013-H-JLB
